Case 1:20-cv-00092-RDA-JFA Document 1-1 Filed 01/28/20 Page 1 of 1 PagelD# 28

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither folate nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Robert Glasscock, individually, and as representative of a Class of Serco, Inc.
Participants and Beneficiaries, on Behalf of the Serco inc. 401(k)

Dieakinom me Hn 1 e lon
(b) County or Reeitete of iat Poquoson, VA

 

irst Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Wise Law Firm, PLC
10476 Armstrong Street, Fairfax, VA 22030

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(703) 934-6377
Il. BASIS OF JURISDICTION (Place an "x" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government (£3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State © 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2. U.S. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 05
Defendant (indicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES ]
6 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Scizure O 422 Appeal 28 USC 158 © 375 False Claims Act
0 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
6 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
6) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaccutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |© 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
C153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. CO 480 Consumer Credit
of Veteran's Benefits 0) 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff) (15 USC 1681 or 1692)
O 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) © 485 Telephone Consumer
O 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 490 Cable/Sat TV
© 196 Franchise Injury CG 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) G1 850 Securities/Commodities/
0 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act (&X 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 6 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
© 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) © 895 Freedom of Information
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act
O 240 Torts to Land 0) 443 Housing/ Sentence 26 USC 7609 © 896 Arbitration
© 245 Tort Product Liability Accommodations 0 530 General 0 899 Administrative Procedure
O 290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: O 462 Naturalization Application Agency Decision
6 446 Amer. w/Disabilitics -] 540 Mandamus & Other |( 465 Other Immigration O 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
O) 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original O02 Removed from O 3. Remanded from © 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
39 USCssection 1104(a) PVA [US a lay Ca.

Brief description of cause:

ERISA Class Action Matter
(3 CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

 

DEMAND § PA\\ losses

VII. REQUESTED IN sCHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. Equitable Peliel Any Abney suRY DEMAND: — Yes No
VIII. RELATED CASE(S) Fees
IF ANY (See instructions) gE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
01/28/2020 /s/ David Hilton Wise
FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
